Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1307
                       Lower Tribunal No. 19-35052
                          ________________


                  Transway Airfreight Cargo, Inc.,
                                  Appellant,

                                     vs.

                          Mohammed Biltagi,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

      Blaxberg, Grayson, Kukoff & Forteza, P.A., Moises T. Grayson and
Lissette Garcia, for appellant.

     Blanck & Cooper, P.A., and Jonathan S. Cooper, for appellee.


Before LINDSEY, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Flatirons Bank v. Alan W. Steinberg Ltd. P’ship, 233 So. 3d

1207, 1212 (Fla. 3d DCA 2017) (“We affirm because the trial court’s findings

are supported by competent, substantial evidence.”); Star Fruit Co. v. Eagle

Lake Growers, 33 So. 2d 858, 860 (Fla. 1948) (“The gist of a conversion has

been declared to be not the acquisition of the property of the wrongdoer, but

the wrongful deprivation of a person of property to the possession of which

he is entitled. A conversion consists of an act in derogation of the plaintiff’s

possessory rights, and any wrongful exercise or assumption of authority over

another's goods, depriving him of the possession, permanently or for an

indefinite time, is a conversion.”); Senfeld v. Bank of Nova Scotia Tr. Co.

(Cayman) Ltd., 450 So. 2d 1157, 1161 (Fla. 3d DCA 1984) (“Where a person

having a right to possession of property makes demand for its return and the

property is not relinquished, a conversion has occurred. But while a demand

and refusal constitute evidence that a conversion has occurred, it is

unnecessary to prove a demand and refusal where the conversion can be

otherwise shown.”).




                                       2